FILED
                           NOT FOR PUBLICATION
                                                                           DEC 18 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MOHAMED E. LASHEEN,                              No. 13-17143

              Plaintiff - Appellee,              D.C. No. 2:01-cv-00227-LKK-
                                                 EFB
 v.

EMBASSY OF THE ARAB REPUBLIC                     MEMORANDUM*
OF EGYPT; et al.,

              Defendants - Appellants,

  and

THE LOOMIS COMPANY,

              Defendant.


                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                     Argued and Submitted December 8, 2015
                            San Francisco, California

Before: KOZINSKI, BYBEE, and CHRISTEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       The estate of Mohamed Lasheen filed this action claiming that defendants-

appellants improperly denied Lasheen medical benefits under an ERISA plan

sponsored by the Egyptian Embassy.1 The defendants appeal the district court’s

entry of default judgment against them, arguing that: (1) the district court erred in

entering default judgment against them; (2) the district court erred in declining to

grant the defendants a hearing on damages; and (3) the district court erred in

awarding attorneys’ fees. We have jurisdiction under 28 U.S.C. § 1291. We

AFFIRM.

       1. Default judgment

       The decision to grant or deny entry of default judgment is reviewed for

abuse of discretion. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).

Under the Foreign Sovereign Immunities Act, “[n]o judgement by default shall be

entered . . . against a foreign state . . . unless the claimant establishes his claim or

right to relief by evidence satisfactory to the court.” 28 U.S.C. § 1608(e). “This

provision . . . codifies in the FSIA context the long-standing presumption that due




       1
         In Lasheen v. Embassy of the Arab Republic of Egypt, 485 F. App’x 203
(9th Cir. 2012), we previously determined that the defendants were not entitled to
sovereign immunity because Lasheen’s claims fell within the commercial activity
exception to the Foreign Sovereign Immunities Act.

                                             2
process requires plaintiffs seeking default judgments to make out a prima facie

case.” Moore v. United Kingdom, 384 F.3d 1079, 1090 (9th Cir. 2004).

      The district court did not abuse its discretion in entering default judgment

against the defendants given their sporadic participation in the litigation, frequent

failures to appear, and ultimate failure to appear at a mandatory December 2005

status conference. The district court properly applied the factors discussed in Eitel

v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986), in determining whether to

enter default judgment. Moreover, the defendants cannot demonstrate that their

default was due to excusable neglect. See, e.g., Meadows v. Dominican Republic,

817 F.2d 517, 521–22 (9th Cir. 1987) (finding that the default resulted from the

defendants’ culpable conduct where the Dominican Republic was “aware of

relevant federal law . . . [and had been] fully informed of the legal consequences of

failing to respond”); see also TCI Grp. Life Ins. Plan v. Knoebber, 244 F.3d 691,

698 (9th Cir. 2001) (noting that a defendant’s conduct is culpable “where there is

no explanation of the default inconsistent with a devious, deliberate, willful, or bad

faith failure to respond”), overruled on other grounds by Egelhoff v. Egelhoff ex

rel. Breiner, 532 U.S. 141, 147 (2001). Finally, the plaintiff’s complaint alleged

sufficient information to make out a prima facie case that he was entitled to recover




                                           3
due benefits under 29 U.S.C. § 1132(a)(1)(B), satisfying the requirements for entry

of default judgment against a foreign sovereign.

      2. Damages

      The district court awarded Lasheen $200,000 in damages, the maximum

lifetime benefit amount available under Lasheen’s benefits plan. The defendants

argue that the district court erred because it did not hold an evidentiary hearing on

damages, and that Lasheen did not sufficiently demonstrate that he was entitled to

the lifetime benefit.

      Upon entry of default, a plaintiff is required to prove the amount of his

damages, because neither the default nor the allegations in the complaint can

establish the amount of damages. See Geddes v. United Fin. Grp., 559 F.2d 557,

560 (9th Cir. 1977). The district court may determine the amount of damages

without an evidentiary hearing where “the amount claimed is a liquidated sum or

capable of mathematical calculation.” Davis v. Fendler, 650 F.2d 1154, 1161 (9th

Cir. 1981). Here, the district court properly relied on affidavits and medical

records submitted by the plaintiff indicating that the cost of Lasheen’s needed

treatment was over $250,000. No evidentiary hearing was required because the

damages were clearly ascertainable based on the records Lasheen submitted. The

district court did not abuse its discretion.


                                               4
      3. Attorneys’ fees

      Finally, the defendants contest both the district court’s decision to award

attorneys’ fees and the amount of fees awarded. ERISA gives the district court

discretion to grant attorneys’ fees and costs to a prevailing party. 29 U.S.C.

§ 1132(g)(1). We review for abuse of discretion. See McConnell v. MEBA Med. &

Benefits Plan, 778 F.2d 521, 525 (9th Cir. 1985); Hummell v. S. E. Rykoff & Co.,

634 F.2d 446, 452 (9th Cir. 1980). The district court considered the appropriate

factors articulated in Hummell, 634 F.2d at 453, governing the decision to award

attorneys’ fees. Moreover, in the absence of special circumstances, it is an abuse

of discretion for the district court to deny a prevailing plaintiff attorneys’ fees.

McConnell, 778 F.2d at 525. The defendants have demonstrated no such special

circumstances here. Nor have the defendants demonstrated that either the hourly

rate or the amount of hours worked by Lasheen’s attorneys in pursuing this case

was unreasonable, given the delays the defendants caused in this litigation. The

district court did not abuse its discretion.

      AFFIRMED.




                                               5